          Case 2:20-cv-02523-JTM Document 9 Filed 03/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JOSHUA ZANE JONES                                                    CIVIL ACTION
 VERSUS                                                               NO. 20-2523
 ST. TAMMANY PARISH CORRECTIONAL                                      SECTION: AH@(5)
 FACILITY, ET AL.


                                         ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge=s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter.   Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE for

failure to prosecute.

New Orleans, Louisiana, this 1st day of March , 2021.


                                                                                    __
                                                  JANE TRICHE MILAZZO
                                              UNITED STATES DISTRICT JUDGE
